Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 1/24/2022. Claims 21-40 have been examined in this application.  The five Information Disclosure Statements (IDSs) filed on behalf of this case on (1)4/12/2021, (2)4/12/2021, (3)10/19/2021, (4) 10/21/2021, (5)12/8/2021, have been considered by the examiner. 
Response to Amendment
2. 	Applicant’s cancellation of claims 1-20 previously subject to an election/restriction requirement are acknowledged, accordingly the previous election/restriction requirement is moot in view of Applicant’s amendments. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 21, Applicant recites at least one deal presenter system, then  after recites the deal presenter system in claim 21, then in dependent claims 30 and 37 recites the at least one deal presenter system.  So it’s unclear if the deal presenter system refers back to the previously recited at least one deal presenter system.  If Applicant were to amend the claims to recite the at least one deal presenter system in the last three limitations of claim 21 the 112 second/b rejection could be withdrawn.  
	Further claims 22-40 that depends from claim 21 are rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 27, Applicant recites wherein the email comprises indicate of the purchase of the deal.  There is insufficient antecedent basis for the limitation, the purchase in the claim, in that the limitation of purchase is not previously recited in the claim or the claims from which it depends. For the purposes of this examination, the Examiner will interpret the claim as follows: wherein the email comprises indicate of a purchase of the deal.  
	As per claim 28, Applicant recites the deal manager electronically communicating indicia of the sale of the deal to the vendor. There is insufficient antecedent basis for the limitation, the sale in the claim, in that the limitation of sale is not previously recited in the claim or the claim from which it depends. For the purposes of this examination, the Examiner will interpret the claim as follows: the deal manager electronically communicating indicia of a sale of the deal to the vendor.  Further 
	As per claim 29, Applicant recites the discounted time sensitive good and/or the discounted time sensitive service.  This limitation is unclear in the claims since previously this was defined as “deal” and later used as deal in the previous independent claim recitation.  If Applicant were to amend the limitation to the following for example, the 112 second/b rejection could be withdrawn: further comprising the deal manager system updating available inventory of the deal after a sale of the deal to the occupant.  
	As per claim 30, Applicant recites to at least one deal presenter system.  Here it is unclear in part looking at applicant’s specification and applicant’s other dependent claims as to whether this is another deal presenter system or instead is to refer back to the previously recited at least one deal presenter system in claim 21.  If Applicant intended for the claim to refer back to claim 21, Applicant can amend the claims to recite for example: the at least one deal presenter system, and the 112 second/b rejection would be withdrawn. 
	As per claim 37, Applicant recites system modified the cost of the deal based at least in part on a current fare of the occupant of the FHV.  There is insufficient antecedent basis for the limitation, the cost, in the claim (e.g. the limitation of cost is not previously recited in the claim or the claim from which it depends).  For the purposes of  system modified a cost of the deal based at least in part on a current fare of the occupant of the FHV.  
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing targeted time sensitive deals to users.  
	The idea of providing targeted time sensitive deals to users is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite mental processes or certain method of organizing human activities which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of a practical application in that the claims merely recite: 
	(a) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims merely implementing the abstract idea through use of computers (like a deal manager system, a deal presenter system, and dispatch module of the FHV as claimed) (see claims 21-40) 

	And (c) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the advertising in taxis or for hire vehicle environment or field of use (see claims 21-40)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more), in that the claims merely recite: 
	(a) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 21-40) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network e.g., using the Internet to gather data (see claims 21-40)(see MPEP 2106.05(d) well-understood, routine, conventional activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) printing a deal voucher (see claim 25) 
	- Kerschner et al. (United States Patent Application Publication Number: US 2011/0047062) paragraph 0031 “ The identifier may be provided in a message, or the like, sent to another computing device.  Although not shown it should be clear to one of ordinary skill in the art, that a printing device may be coupled to any one or more of client devices 101, 102 to enable a user of the client device to print information, such as a voucher confirmation number, or other information, including purchase/sell transaction information, or the like.”
	-Byerly et al. (United States Patent Application Publication Number: US 2007/0125843) paragraph 0007 “In prior art systems, the end of transaction (EOT) signal results in a prompt instructing the POS printer to immediately print (place in printer queue memory from which printing occurs without any further signals being required) transaction data for printing the register receipt for the customer’s purchase transaction register receipt lists descriptions of items purchases, quantity, price, and total, amongst other data. The register receipt is a portion of a roll of paper tape stored 
	- Hodge et al. (United States Patent Application Publication Number: US 2011/0213618) paragraph 0042 “In one embodiment, the user may insert cash into a coin/bill reader of the kiosk. Alternatively, the user may insert a credit/debit card into a card reader of the kiosk. Upon receipt of the correct amount, the user receives a confirmation of the received money in operation 512. Such a confirmation may come in the form of a printed receipt, through email, or any other means of communication known by those skilled in the art” 
	(d) presenting content based on location (see claims 31-32 and 34) 
	- O’Neil (United States Patent Application Publication Number: US 2002/0107027) paragraph 0002 “It is also known to provide advertising to buyers over a wireless connection based upon a buyer’s current location” 
	- Likourezos (United States Patent Application Publication Number: US 2006/0135120) paragraph 0006 “Other prior art methods for attracting new subscribers and retaining existing subscribers include determining the geographic location of the subscriber using GPS or other positioning system, determining at least one business establishment, such as a coffee shop, in proximity to the geographic location, and transmitting to a subscriber’s mobile device, such as a cell phone, a coupon which can be redeemed at the at least one business establishment” 
	- Gibor et al. (United States Patent Application Publication Number: US 2011/0055309) paragraph 0496 “ad matching may also take into account the location of 
	(e) presenting content based on destination (see claim 35) 
	-Jain et al. (United States patent Application Publication Number: US 2011/0022474) paragraph 0041 “In an embodiment of the disclosed technology, as seen in the example in FIG. 3, data gleaned by a user input receiving device 310 and from interactions involving a secure access personal entertainment area are sent to a console 380 to determine information such as the best selection of advertisements displayed 390, a selection of media to offer 350, shopping opportunities, and the like. In this example, a console takes data gleaned by user input receiving device 310 (such information may include, but is not limited to, credit card number, ticket number or any distinguishing factors of a traveling ticket, name, destination/origin of travels, payment information, etc.), along with data gathered from user interactions involving the personal entertainment area (media exhibited 352, shopping 330, sophistication 340, advertisements acted upon 392, and the like), and then use these data along with other market research, as is known in the art of advertising, to compute which advertisements would be most valuable to show to a specific user. Furthermore, in an embodiment of the disclosed technology, a console 380 may be a separated device unto itself (an example of which is a computer) or may be part of another device in the console, or it can be part of another device that is involved with the personal access entertainment area.”
	- Bryham et al. (United States Patent Application Publication Number: US 2004/0176081) paragraph 010” The prediction of future location may be made using 
	- Eldering et al. (United States Patent Application Publication Number: US 2002/0111154) paragraph 0063 “As one of ordinary skill in the art would recognize, there are numerous methods for incorporating location (or predicted location) into the delivery of ads to subscribers that would be well within the scope of the current invention” 
	Examiner’s note: as detailed above the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
Claim Interpretation - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



11.	Claim(s) 21-22, 24-25, 28, 31, 33, and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Kolker (United States Patent Application Publication Number: US 2007/0213047). 
As per claim 21, Kolker teaches A computer-implemented method of electronically providing in-vehicle advertising and sales services to an occupant of a for hire vehicle (“FHV”): the method comprising: (see abstract and paragraphs 0002 and 0050, Examiner’s note: location based ads made to occupants of taxis, where taxi operators receive a commission based on a user making a purchase). 
a deal manager system obtaining, by electronic communication, at least one advertisement for a time sensitive discounted good and/or a time sensitive discounted service (“deal’) from a vendor; the deal manager system electronically communicating the deal to at least one deal presenter system that is disposed in the FHV; (see paragraphs 0049, 0041, and 0063, Examiner’s note: system providing time sensitive deals to a passengers of a taxi). 
the deal presenter system accepting input from the occupant of the FHV; (see paragraph 0033, 0042, and 0049-0050, Examiner’s note: passenger purchasing the displayed deal through the input device). 
the deal presenter system accepting payment from the occupant of the FHV; and (see paragraphs 0044 and 0074, Examiner’s note: accepting a credit card to charge the user for the deal). 
the deal presenter system electronically communicating an acceptance of the deal to the deal manager system (see paragraphs 0050 and 0073-0074, Examiner’s note: system completing sale and notifying parties based on user’s deal acceptance input). 
As per claim 22, Kolker teaches
wherein the deal presenter system accepting input from the occupant of the FHV comprises the deal presenter system accepting contact information of the occupant of the FHV (see paragraphs 0065-0067, Examiner’s note: users may provide profiling information like I like this restaurant or I’m a fan of this sports team). 
As per claim 24, Kolker teaches
further comprising the deal presenter system generating a voucher upon completion of payment for the deal by the occupant of the FHV (see paragraphs 0073, 0044, and 0037, Examiner’s note: ticket vouchers, where they can be delivered electronically or printed with a printer). 
As per claim 25, Kolker teaches
wherein generating the voucher comprises printing a physical copy of the voucher  (see paragraphs 0073, 0044, and 0037, Examiner’s note: ticket vouchers, where they can be delivered electronically or printed with a printer).
As per claim 28, Kolker teaches
further comprising after payment by the occupant for the deal, the deal manager system electronically communicating indicia of the sale of the deal to the vendor (see paragraphs 0074 and 0050, Examiner’s note: notify the advertiser of the purchase).  
As per claim 31, Kolker teaches
wherein the deal manager system electronically communicating the deal to at least one deal presenter system comprises the deal manager system electronically communicating the deal to at least one deal presenter system based on a geographic location of the deal presenter system (see paragraphs 0002, 0038-0039, and 0068, Examiner’s note: ads based on location).
As per claim 33, Kolker teaches
further comprising the vendor providing one or more predetermined criteria for presentation of the deal (see paragraphs 0060-0063, Examiner’s note: vendors providing information for providing ads). 
As per claim 36, Kolker teaches
wherein the one or more predetermined criteria for presentation of the deal comprises a start and a stop time for when the deal may be presented or accepted. (see paragraphs 0060-0063, Examiner’s note: vendors providing information for providing ads like start and stop times).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 23 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolker (United States Patent Application Publication Number: US 2007/0213047) further in view of Gray et al. (United States Patent Application Publication Number: US 2002/0156699)
As per claim 23, Kolker teaches
wherein the contact information comprises information to target ads (see paragraphs 0065-0067, Examiner’s note: users may provide profiling information like I like this restaurant or I’m a fan of this sports team).
 Kolker does not expressly teach providing an email address to receive a receipt or order confirmation.
an email address to receive a receipt or order confirmation (see paragraphs 0054-0055 and Figures 4, and 10-11, Examiner’s note: providing an email address to receive a receipt, where the email address is provided in the transaction). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Gray et al. with the motivation of providing a common way of providing a receipt to an email provided during a transaction (see Gray paragraphs 0054-0055 and Figures 4, and 10-11), when providing receipts as confirmation of a purchase (see Kolker paragraphs 0037 and 0044) and emailing receipts is known (see Kolker paragraphs 0043)
As per claim 26, Kolker teaches
wherein generating the voucher comprises causing an email to be sent of an email account of the FHV (see paragraphs 0073, 0043-0044, and 0037, Examiner’s note: ticket vouchers, where they can be delivered electronically by for example email or printed with a printer).
While Kolker clearly teaches delivering receipts electronically Kolker does not expressly teach delivering them to the email of the person completing the transaction or more specifically as recited in the claims of the occupant
However, Gray et al. which is in the art of online shopping (see abstract) teaches delivering them to the email of the person completing the transaction or more specifically as recited in the claims of the occupant (see paragraphs 0054-0055 and 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Gray et al. with the motivation of providing a common way of providing a receipt to an email provided during a transaction(see Gray paragraphs 0054-0055 and Figures 4, and 10-11), when providing receipts as confirmation of a purchase (see Kolker paragraphs 0037 and 0044) and emailing receipts is known (see Kolker paragraphs 0043)

As per claim 27, Kolker teaches
wherein the email comprises indicia of the purchase of the deal (see paragraphs 0073, 0043-0044, and 0037, Examiner’s note: ticket vouchers, where they can be delivered electronically by for example email or printed with a printer).
14.	Claim 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolker (United States Patent Application Publication Number: US 2007/0213047) further in view of Do et al. (United States Patent Application Publication Number: US 2006/0131401). 
As per claim 29, Kolker teaches
further comprising the deal manager system updating available inventory of the discounted time sensitive good and/or the discounted time sensitive service  (see paragraphs 0019,0050, and 0060-0063, Examiner’s note: system has a certain amount of inventory available to sell and system makes sure it’s still available before selling). 
Kolker does not expressly teach update inventory of a product after the sale or the product to the purchaser or more specifically as recited in the claims after a sale of the deal to the occupant
However, Do et al. which is in the art of online shopping based on location and inventory management (see abstract and paragraph 0049) teaches updating inventory of a product after the sale or the product to the purchaser or more specifically as recited in the claims after a sale of the deal to the occupant (see paragraph 0049, Examiner’s note: “the purchase transaction may also be conveyed to the inventory database server 132 to update the available inventory to reflect the purchase of the item by the shopper”). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Do et al. with the motivation of providing a way to update inventory based on user purchases (see Do et al. paragraph 0049), when Kolker practically suggests as much by teaching a user can purchase a product and that the system determines if some of the limited availability product is left before allowing a user to purchase a product (see Kolker see paragraphs 0019,0050, and 0060-0063). 
As per claim 30, Kolker teaches
further comprising the deal manager system sending updated deal information to the at least one deal presenter system which reflects a decreased available supply of deals (see paragraphs 0019,0050, 0060-0063, Examiner’s note: system has a certain amount of inventory available to sell and system makes sure it’s still available before selling).
Kolker does not expressly teach update inventory of a product after the sale or the product to the purchaser or more specifically as recited in the claims when the occupant has purchased the deal.
However, Do et al. which is in the art of online shopping based on location and inventory management (see abstract and paragraph 0049) teaches update inventory of a product after the sale or the product to the purchaser or more specifically as recited in the claims when the occupant has purchased the deal (see paragraph 0049, Examiner’s note: “the purchase transaction may also be conveyed to the inventory database server 132 to update the available inventory to reflect the purchase of the item by the shopper”). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Do et al. with the motivation of providing a way to update inventory based on user purchases (see Do et al. paragraph 0049), when Kolker practically suggests as much by teaching a user can purchase a product and that the system determines if some of the limited availability product is left before allowing a user to purchase a product (see Kolker see paragraphs 0019,0050, and 0060-0063). 

15.	Claim 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolker (United States Patent Application Publication Number: US 2007/0213047) further in view of Hatridge et al. (United States Patent Application Publication Number: US 2011/0022477). 
As per claim 32, Kolker teaches
wherein the deal manager system electronically communicates a plurality of deals to the deal presenter system based at least in part on a current physical location of the deal presenter system (see paragraphs 0002, 0038-0039, and 0068, Examiner’s note: ads based on location).
Kolker does not expressly teach the end device (e.g. the client) rather than the server determining whether to serve ads or more specifically the recited limitation of and wherein the deal presenter system determines whether or not to present one or more of the deals to the occupant. 
However, Hatridge et al. which is in the art of providing ads to users based on profiles (see abstract and paragraph 0123) teaches the end device (e.g. the client) rather than the server determining whether to serve ads or more specifically the recited limitation of and wherein the deal presenter system determines whether or not to present one or more of the deals to the occupant (see paragraph 0123, Examiner’s note: the advertisement server, may in some embodiments, transmit a set of potential advertisements to the client computer, and the client computer may select an 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Hatridge et al. with the motivation of a providing a commonly known way of processing a plurality of advertising information to select an ad on another device of the system (see Hatridge paragraph 0143), when selecting an ad from multiple ads in the system of Kolker is known (see Kolker paragraphs 0002, 0038-0039, and 0068). 
16.	Claim 34 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolker (United States Patent Application Publication Number: US 2007/0213047) further in view of Prada Gomez et al. (United States Patent Number: US 8,630,897). 
As per claim 34, Kolker teaches
one or more predetermined criteria for presentation of the deal comprises a location where the occupant was picked up by the FHV  (see paragraphs 0002, 0038-0039, and 0068, Examiner’s note: ads based on location).
	While Kolker clearly teaches advertising based on location, Kolker does note expressly teach advertiser specifying where to provide ads or more specifically the recited the one or more predetermined criteria. 
	However, Prada Gomez et al. which is in the art of ads (see title and abstract) teaches advertiser specifying where to provide ads or more specifically the recited the 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Prada Gomez et al. with the motivation of providing a common way of allowing advertisers to specify how and where they would like their advertisements targeted (see Prada Gomez et al. column 7 lines 54-60), when targeting ads to users based on location (see Kolker paragraphs 0002, 0038-0039, and 0068) and advertisers being able to provide information on how advertisements are targeted (See Kolker paragraphs 0060-0063) are both known. 
	As per claim 37, Kolker teaches wherein the at least one deal presenter system obtains a current fare fee of the FHV and the at least one deal presenter system modifies the cost of the deal based at least in part on a current fare of the occupant of the FHV and the at least one deal presenter system displaying the deal with the modified cost to the occupant of the FHY.
However, Prada Gomez et al. which is in the art of taxi ads (see abstract) teaches wherein the at least one deal presenter system obtains a current fare fee of the FHV and the at least one deal presenter system modifies the cost of the deal based at least in part on a current fare of the occupant of the FHV and the at least one deal presenter system displaying the deal with the modified cost to the occupant of the FHY (see column 8 lines 7-16, column 8 line 24, column 9 lines 55-65, column 11 line 5-10, column 11 lines 38-47, column 12 lines 16-22, column 13 line 37-38, and Figure 6, 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Prada Gomez et al. with the motivation reducing the barrier of a customer performing a transaction by incentivizing the user to go to a location by reducing transportation to advertiser location costs (see Prada Gomez et al. column 1 lines 5-20 and 45-60), when Kolker teaches about a incentivizing a user to make a purchase in a taxi transportation network (see Kolker paragraphs 0041, 0050, and 0062). 
As per claim 38, Kolker teaches
further comprising the deal presenter electronically communicating to edit a current trip sheet in response to the occupant purchasing the deal (see paragraphs 0050,  0066 and 0073-0074, Examiner’s note: system completing sale and notifying parties based on user’s deal acceptance input, including updating a user’s buying pattern which are used to provide future advertisements).
As per claim 39, Kolker teaches
further comprising the deal presenter system electronically communicating with a dispatch module of the FHV and based upon that electronic communication, the dispatch module causing a fee to be updated if the occupant accepts the deal (see abstract, paragraph 0036, and claim 6, Examiner’s note: system for providing a commission to the operator or owner of the taxi in response to the customer accepting the deal on the deal presenter system). 
Kolker does not expressly teach updating a fare fee in response to the occupant accepting the deal. 
However, Prada Gomez et al. which is in the art of taxi ads (see abstract) teaches updating a fare fee in response to the occupant accepting the deal (see column 8 lines 7-16, column 8 line 24, column 9 lines 55-65, column 11 line 5-10, column 11 lines 38-47, column 12 lines 16-22, column 13 line 37-38, and Figure 6, Examiner’s note: providing free or discounted transportation to an advertiser’s location by taxi through an advertisement presented to the user, where the rebate may happen after a user completes a purchase at an advertiser’s location.  These advertisements can be location dependent, for example within five miles of the advertiser’s location). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker in view of Prada Gomez et al. with the aforementioned teachings from Prada Gomez et al. with the motivation reducing the barrier of a customer performing a transaction by incentivizing the user to go to a location by reducing transportation to advertiser location costs (see Prada Gomez et al. column 1 lines 5-20 and 45-60), when Kolker teaches about a incentivizing a user to make a purchase in a taxi transportation network (see Kolker paragraphs 0041, 0050, 0062) and also teaches about providing a fee to an operator (see Kolker abstract, paragraph 0036, and claim 6). 
As per claim 40, Kolker does not expressly teach wherein the deal includes transportation to a location where the good or service will be provided to the occupant.
However, Prada Gomez et al. which is in the art of taxi ads (see abstract) teaches wherein the deal includes transportation to a location where the good or service will be provided to the occupant (see column 8 lines 7-16, column 8 line 24, column 9 lines 55-65, column 11 line 5-10, column 11 lines 38-47, column 12 lines 16-22, column 13 line 37-38, and Figure 6, Examiner’s note: providing free or discounted transportation to an advertiser’s location by taxi through an advertisement presented to the user, where the rebate may happen after a user completes a purchase at an advertiser’s location.  These advertisements can be location dependent, for example within five miles of the advertiser’s location). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker in view of Prada Gomez et al. with the aforementioned teachings from Prada Gomez et al. with the motivation reducing the barrier of a customer performing a transaction by incentivizing the user to go to a location by reducing transportation to advertiser location costs (see Prada Gomez et al. column 1 lines 5-20 and 45-60), when Kolker teaches about a incentivizing a user to make a purchase in a taxi transportation network (see Kolker paragraphs 0041, 0050, 0062). 
17.	Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolker (United States Patent Application Publication Number: US 2007/0213047) further .
As per claim 35, Kolker teaches
wherein the one or more predetermined criteria for presentation of the deal comprises time information (see paragraphs 0060-0063, Examiner’s note: providing ads based on time) 
Kolker does not expressly teach providing ads based on a drop off location where the occupant is to be dropped off by the FHV.
However, Kim which is in the art of online travel advertising (see abstract) teaches providing ads based on a drop off location where the occupant is to be dropped off by the FHV (see paragraph 0018, Examiner’s note advertisers can target travels by using criteria such as origination city, destination city, airline, class of service, gender, departure data, arrival date, and length of stay). 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Kolker with the aforementioned teachings from Kim with the motivation of using another type of known constraint for targeting ads based on location (see Kim paragraph 0018), when targeting ads based on constraints including advertiser constraints are known (see Kolker paragraphs 0002, 0040, and 0060-0063). 


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	 French et al. (United States Patent Application Publication Number: US 2004/0119589) teaches a method of providing advertising in a taxi (see abstract and paragraph 0003) 
	b.	Roth (United States Patent Application Publication Number: US 2008/0018730) teaches providing ads in a taxi (see abstract) 
	c.	Harlev et al. (United States Patent Application Publication Number: US 2010/0299207) teaches providing information from vendors while a user travels in a vehicle (see abstract) 
	d.	Rakshit (United States Patent Application Publication Number: US 2013/0054361) teaches providing ads based on a destination (see title and abstract) 
	e.	Besling (United States Patent Application Publication Number: US 2002/017062) teaches subsidizing public transportation through electronic coupons (see title and abstract) 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621